
	
		II
		110th CONGRESS
		1st Session
		S. 1425
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Pryor (for himself,
			 Ms. Collins, and
			 Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To enhance the defense nanotechnology research and
		  development program.
	
	
		1.Enhancement of defense
			 nanotechnology research and development program
			(a)Program
			 purposesSubsection (b) of section 246 of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat.
			 2500; 10 U.S.C. 2358 note) is amended—
				(1)in paragraph (2),
			 by striking in nanoscale research and development and inserting
			 in the National Nanotechnology Initiative and with the National
			 Nanotechnology Coordination Office under section 3 of the 21st Century
			 Nanotechnology Research and Development Act (15 U.S.C. 7502);
			 and
				(2)in paragraph (3),
			 by striking portfolio of fundamental and applied nanoscience and
			 engineering research initiatives and inserting portfolio of
			 nanotechnology research and development initiatives.
				(b)Program
			 administration
				(1)Administration
			 through Under Secretary of Defense for Acquisition, Technology, and
			 LogisticsSubsection (c) of such section is amended—
					(A)by striking
			 the Director of Defense Research and Engineering and inserting
			 the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics; and
					(B)by striking
			 The Director and inserting The Under
			 Secretary.
					(2)Other
			 administrative mattersSuch subsection is further amended—
					(A)in paragraph (2),
			 by striking the Department's increased investment in nanotechnology and
			 the National Nanotechnology Initiative; and and inserting
			 investments by the Department and other departments and agencies
			 participating in the National Nanotechnology Initiative in nanotechnology
			 research and development;;
					(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(4)oversee
				interagency coordination of the program with other departments and agencies
				participating in the National Nanotechnology Initiative, including providing
				appropriate funds to support the National Nanotechnology Coordination
				Office.
							.
					(c)Program
			 activitiesSuch section is further amended—
				(1)by striking
			 subsection (d); and
				(2)by adding at the
			 end the following new subsection (d):
					
						(d)ActivitiesActivities
				under the program shall include the following:
							(1)The development
				of a strategic plan for defense nanotechnology research and development that is
				integrated with the strategic plan for the National Nanotechnology
				Initiative.
							(2)The issuance on
				an annual basis of policy guidance to the military departments and the Defense
				Agencies that—
								(A)establishes
				research priorities under the program;
								(B)provides for the
				determination and documentation of the benefits to the Department of Defense of
				research under the program; and
								(C)sets forth a
				clear strategy for transitioning the research into products needed by the
				Department.
								(3)Advocating for
				the transition of nanotechnologies in defense acquisition programs, including
				the development of nanomanufacturing capabilities and a nanotechnology defense
				industrial
				base.
							.
				(d)ReportsSuch
			 section is further amended by adding at the end the following new
			 subsection:
				
					(e)Reports(1)Not later than March 1
				of each of 2009, 2011, and 2013, the Under Secretary of Defense for
				Acquisition, Technology, and Logistics shall submit to the congressional
				defense committees a report on the program.
						(2)Each report under paragraph (1) shall
				include the following:
							(A)A review of—
								(i)the long-term challenges and
				specific technical goals of the program; and
								(ii)the progress made toward meeting
				such challenges and achieving such goals.
								(B)An assessment of current and proposed
				funding levels for the program, including an assessment of the adequacy of such
				funding levels to support program activities.
							(C)A review of the coordination of
				activities under the program within the Department of Defense, with other
				departments and agencies of the United States, and with the National
				Nanotechnology Initiative.
							(D)A review and analysis of the findings
				and recommendations relating to the Department of Defense of the most recent
				triennial external review of the National Nanotechnology Program under section
				5 of the 21st Century Nanotechnology Research and Development Act (15 U.S.C.
				1704), and a description of initiatives of the Department to implement such
				recommendations.
							(E)An assessment of technology transition
				from nanotechnology research and development to enhanced warfighting
				capabilities, including contributions from the Department of Defense Small
				Business Innovative Research and Small Business Technology Transfer Research
				programs, and the Department of Defense Manufacturing Technology program, and
				an identification of acquisition programs and deployed defense systems that are
				incorporating nanotechnologies.
							(F)An assessment of global nanotechnology
				research and development in areas of interest to the Department, including an
				identification of the use of nanotechnologies in any foreign defense
				systems.
							(G)An assessment of the defense
				nanotechnology manufacturing and industrial base and its capability to meet the
				near and far term requirements of the Department.
							(H)Such recommendations for additional
				activities under the program to meet emerging national security requirements as
				the Under Secretary considers appropriate.
							(3)Each report under paragraph (1) shall
				be submitted in unclassified form, but may include a classified
				annex.
						.
			(e)Comptroller
			 General report on programNot later than March 31, 2010, the
			 Comptroller General of the United States shall submit to the congressional
			 defense committees a report setting forth the assessment of the Comptroller
			 General of the progress made by the Department of Defense in achieving the
			 purposes of the defense nanotechnology research and development program
			 required by section 246 of the Bob Stump National Defense Authorization Act for
			 Fiscal Year 2003 (as amended by this section).
			
